Citation Nr: 0126121	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-08 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 17, 1964, to 
December 22, 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claim of 
service connection for bilateral hearing loss, tinnitus and 
headaches.

The veteran presented testimony to the undersigned Board 
Member at a hearing at the RO in Montgomery, Alabama, in 
August 2001.


REMAND

The basis of the RO's denial in January 2000 was that the 
veteran's claim was not well grounded.  In this regard, it 
should be noted that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  To implement the 
provisions of this law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Although the 
veteran in this case was informed of the enactment of the 
VCAA in March 2001, additional development is necessary in 
order to fulfill the requirements of the VCAA.

The veteran's service medical records reflect that hearing 
loss was found bilaterally when he entered service.  
Specifically, his pre-enlistment examination report dated in 
August 1964 notes that he had a high frequency hearing loss.  
Audiogram results at that time reflect unconverted pure tone 
decibel threshold levels of 0, 0, 5, 15, and 50 in the right 
ear at 500, 1000, 2000, 3000 and 4000 decibels respectively; 
unconverted puretone thresholds were 0, 0, 5, 15, and 45 
decibels respectively in the left ear.  When converted to ISO 
units, the puretone thresholds were 15, 10, 15, 25, 55 in the 
right ear and 15, 10, 15, 25, and 50 in the left ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  These 
results meet VA's definition of hearing impairment.  See 
38 C.F.R. § 3.385 (2001).  The veteran was diagnosed at the 
time of the pre-induction examination as having high 
frequency hearing loss.

Service medical records also show that in December 1964 the 
veteran underwent a medical survey where he complained that 
"loud sounds hurt my ears."  It was reported that he had no 
history of noise trauma or repeat infections.  Noted 
audiogram results revealed "40 to 80 decibel losses at 2,000 
to 4,000 cps" in each ear.  The Medical Board concluded that 
the prior determination that the veteran's high frequency 
hearing loss was not disqualifying had been made in error.  
The Medical Board further concluded that the veteran's 
hearing loss existed prior to enlistment and that there was 
no evidence to indicate any permanent aggravation of the 
condition by such a short period of service.  The Board 
recommended that the veteran be discharged from service by 
reason of physical disability.  

At his discharge in December 1964, the veteran certified that 
his partial deafness, bilaterally, had been considered by the 
Board as not incurred in or aggravated by service.  He 
indicated that he would not be demanding a hearing before a 
Physical Evaluation Board and was aware that he would be 
administratively discharged from service without any 
compensation.

The veteran attributes all three claimed disabilities, i.e. 
hearing loss, tinnitus and headaches, to having been hit on 
the left side of his head by his sergeant.  While there is no 
indication in his service medical records of this incident, 
he is competent to report that incident.  There is evidence 
of current hearing loss, symptoms of tinnitus and headaches.  
Under the VCAA, VA is obliged to provide a medical 
examination or obtain a medical opinion if there is competent 
evidence of a current disability or signs and symptoms of the 
disability, evidence that the current disability or its signs 
and symptoms might be related to service and the evidence is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2001).

The record contains a medical opinion relating the veteran's 
headaches to the purported head injury in service, but this 
opinion does not appear to be based on a full review of the 
veteran's records.  Specifically, a private physician in 
October 1999 related the veteran's headaches to his reported 
head injury in service, and surmised that the fact of the 
veteran's medical discharge was consistent with the 
subsequent report of an inservice head injury and subsequent 
headaches.  The examiner was apparently unaware of the 
reasons for the veteran's medical discharge.  In view of 
this, and so as to comply with the VCAA, a medical opinion 
must be obtained that is based on a review of all available 
medical records.  38 U.S.C.A. § 5103A(d); see also Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Moreover, the Board 
notes that some inservice audiograms, as well as a September 
1997 postservice private audiogram, are in graph form only.  
As such, the RO should ask the VA audiological examiner to 
interpret these audiograms in non-graph form.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995). 

Prior to scheduling a VA examination, an attempt should be 
made to obtain all outstanding treatment records and 
associate them with the claims file.  38 U.S.C.A. § 5103A(b).  
In addition, clarification should be made as to whether the 
veteran's 33+ year employment history as an inspector with 
the State Department of Agriculture (see hearing transcript 
page 7) exposed him to loud noise.  This is of particular 
importance in view of a September 1997 private audiogram 
report noting occupational noise exposure.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers, who may possess 
additional records pertaining to his 
hearing loss, tinnitus and headaches.  
Efforts to obtain pertinent records must 
be documented in the claims file and the 
veteran must be informed of the results 
of the requests for records in keeping 
with the VCAA.  38 U.S.C.A. 
§ 5103A(b)(2).  Any records received 
should be associated with the claims 
file.  The veteran should also be asked 
to state whether he is or has been 
exposed to occupational noise and the 
frequency of such exposure.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

3.  Thereafter, the veteran should be 
afforded an appropriate examination for 
the purpose of determining the nature and 
etiology of his hearing loss and claimed 
tinnitus.  Any tests or studies deemed 
appropriate by the examiner to make this 
determination should be undertaken.  The 
examiners should be asked to review the 
evidence contained in the claims file, 
along with a copy of this REMAND, and 
provide opinions as to whether it is at 
least as likely as not that the veteran's 
hearing loss and claimed tinnitus either 
had their onset in or were permanently 
worsened by service.  

The examiners should set forth in detail 
all findings that provide a basis for 
their opinions.  Additionally, the VA 
audiological examiner should be asked to 
interpret the graph results of the 
November 30, 1964, and December 7, 1964, 
inservice audiograms as well as the 
September 16, 1997, postservice 
audiogram.

4.  The veteran should also be afforded 
an appropriate examination for the 
purpose of determining the nature and 
etiology of his claimed headaches.  Any 
tests or studies deemed appropriate by 
the examiner to make this determination 
should be undertaken.  The examiner 
should be asked to review the evidence 
contained in the claims file, along with 
a copy of this REMAND, and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
headaches had their onset in service.  
The examiner should set forth in detail 
all findings that provide a basis for the 
opinion.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran and the 
veteran's representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


